SEABURY, J.
An attorney, employed by one of the defendants to secure an extension of time to answer in this action, appeals from an order substituting another attorney in his place without allowing him compensation for services rendered. There is no doubt about the defendants’ right to substitute another attorney for the one whom they originally employed; but it is equally clear that the substitution should not be made without providing for the compensation of the attorney first employed. The attorney first employed did secure the extension of time to answer which the defendant asked him to secure, and for this service he was entitled to compensation.
The order appealed from is modified, by providing that the substitution sought shall be made upon payment of $20 to the attorney fitst employed. The costs and disbursements of this appeal are awarded to the appellant.
Order modified, by providing, that the order of substitution be granted, upon payment to David Lisnow of the sum of $20, and, as modified, affirmed, with $10 costs and disbursements to the appellant. All concur.